United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-2901
                                     ___________

Alan H. Norman; Sheila K. Norman,         *
                                          *
             Appellants,                  * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Missouri.
                                          *
John H. Anderson,                         * [UNPUBLISHED]
                                          *
             Appellee.                    *
                                     ___________

                           Submitted: December 3, 2001
                               Filed: January 4, 2002
                                    ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Missouri citizens Alan and Sheila Norman appeal the district court’s1 dismissal
of their diversity jurisdiction-based civil action for lack of subject matter jurisdiction.
The court found that, although some circumstances supported a finding that Anderson
was a Washington citizen, the Normans had not shown by a preponderance of the
evidence that Anderson was a Washington citizen at the time the Normans filed their
suit in 2000. In particular, the court found--after careful consideration of the
evidence--that Anderson had moved to Missouri in 1998 with the intent to make it his

      1
       The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
permanent home; he thereafter sold his home in Washington; when his wife died, he
decided that at some point in the future he would return to Washington; but despite
this intent, he had not successfully changed his citizenship back to Washington. See
Yeldell v. Tutt, 913 F.2d 533, 537 (8th Cir. 1990) (citizenship requires concurrence
of individual’s presence in state in question with intent to make home there
indefinitely); Rogers v. Bates, 431 F.2d 16, 18 (8th Cir. 1970) (law requires party’s
physical presence in state coupled with intent to make it his present home).

       We find no clear error in the district court’s factual findings underlying its
determination of citizenship. See Sheehan v. Gustafson, 967 F.2d 1214, 1215 (8th
Cir. 1992) (determination of citizenship is mixed question of law and fact, but mainly
fact; district court’s findings of fact underlying legal conclusion of citizenship are
reviewed for clear error). We also reject, as unsupported by our cases, the Normans’
contention that they were required in these circumstances to make only a prima facie
showing of diversity.

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-